UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
UNITED STATES OF AMERICA,                                      :
                                                               :   Docket No.: 19-CR-408
                                                               :   (Brodie, J.)
                  v.                                           :
                                                               :
MICHAEL KONSTANTINOVSKIY.                                      :
                                                               :
                           Defendant.                          :
 --------------------------------------------------------------X

                                      NOTICE OF APPEARANCE

        PLEASE TAKE NOTICE that the undersigned attorney, Brian Thomas McCarthy, Esq. of

the law firm Abrams, Fensterman, Fensterman, Eisman, Formato, Ferrara, Wolf & Carone, LLP,

who is a member in good standing of this Court, hereby appears as counsel in the above-captioned

action for Defendant Michael Konstantinovskiy.


Dated: September 19, 2019
       Lake Success, New York

                                                     Respectfully submitted,

                                                     ABRAMS, FENSTERMAN,
                                                     FENSTERMAN, EISMAN, FORMATO,
                                                     FERRARA, WOLF & CARONE, LLP

                                            By;        /s/ Brian Thomas McCarthy
                                                     Brian Thomas McCarthy, Esq. (BM-4808)
                                                     3 Dakota Drive, Suite 300
                                                     Lake Success, NY 11042
                                                     bmccarthy@abramslaw.com
                                                     Phone: 516-328-2300
                                                     Facsimile: 516-328-6638
